Citation Nr: 1034306	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-29 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for erectile dysfunction, to 
include as due to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  


FINDING OF FACT

The probative medical evidence of record shows that the Veteran's 
erectile dysfunction is related to his service-connected diabetes 
mellitus, type II.


CONCLUSION OF LAW

Erectile dysfunction is related to active military service as it 
is proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issue involving the Veteran's claim for 
service connection for erectile dysfunction.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  This 
is so because the Board is taking action favorable to the Veteran 
by granting the issue at hand.  As such, this decision poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

The Veteran contends that he is entitled to service connection 
for erectile dysfunction.  He alleges that erectile dysfunction 
was diagnosed after prediabetes was diagnosed, and that his 
erectile dysfunction was caused by his service-connected diabetes 
mellitus, type II.  During his July 2010 hearing before the 
Board, he testified that prediabetes was diagnosed in 2006, but 
that he had problems with erectile dysfunction prior to the date 
that diabetes was diagnosed as a result of alcohol use.  He noted 
that, once he had his alcohol use under control, he no longer had 
problems with erectile dysfunction until after prediabetes was 
diagnosed in 2006.  He testified that, since his diagnosis of 
diabetes, he began having problems with erectile dysfunction 
again.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of postservice continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on 
lay evidence "to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote 
omitted).  "[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-
37 (Fed. Cir. 2006).

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.; Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability 
resulting from aggravation of a nonservice-connected disorder by 
a service-connected disorder is also compensable under 38 C.F.R. 
§ 3.310).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any 
complaints of or treatment for erectile dysfunction.  An August 
1966 entrance examination, an August 1967 examination, and a 
September 1968 separation examination all reflect that the 
Veteran's genitourinary system was normal.

Private medical treatment records from August 2006 through 
October 2006 note the Veteran's complaints of erectile 
dysfunction and diabetes mellitus, type II.  An August 2006 
record reflects a diagnosis of prediabetes.  In October 2006, the 
Veteran reported a several year problem of erectile dysfunction 
which caused performance anxiety.  The diagnosis was erectile 
dysfunction.

VA treatment records from September 2006 reflect a diagnosis of 
diabetes mellitus.

In an October 2006 statement, K.W., M.D. reported that the 
Veteran had prediabetes, and that he was diagnosed with diabetes 
mellitus, type II, in August 2006.  Dr. K.W. also noted that the 
Veteran had erectile dysfunction, which was a complication 
directly due to diabetes mellitus.

In February 2007, the Veteran underwent a VA examination for 
diabetes mellitus, type II.  The VA examiner noted that the 
Veteran was found to have diabetes in August 2006.  The report 
also indicates that the Veteran complained of erectile 
dysfunction.  The VA examiner diagnosed diabetes mellitus, type 
II, with diabetic neuropathy and "[e]rectile dysfunction not 
secondary to diabetes mellitus."

Private medical treatment records from June 2007 through April 
2008 reveal diagnoses of and treatment for diabetes mellitus and 
erectile dysfunction.  VA treatment records from December 2006 
through January 2008 reflect diagnoses of and treatment for 
diabetes mellitus and erectile dysfunction.  Records from the 
Social Security Administration reflect show that the Veteran is 
receiving disability compensation benefits for diabetes mellitus.

In January 2008, the Veteran underwent another VA examination for 
diabetes mellitus.  The Veteran complained of various symptoms, 
including erectile dysfunction.  The VA examiner noted that there 
were genitourinary symptoms relating to diabetes, including 
"[d]ysuria, [f]requency, [u]rgency, [and] [e]rectile 
dysfunction."  With regard to the etiology of the erectile 
dysfunction, the examiner stated that erectile dysfunction 
"started years before being diagnosed with [diabetes mellitus]" 
but noted that the Veteran's doctor began treating him for 
erectile dysfunction in October 2006.  The VA examiner then 
stated that there were other conditions that could sometimes be 
complications of diabetes.  The VA examiner reported that 
erectile dysfunction was a potentially related condition, but 
then stated that it was not a complication of diabetes because 
the Veteran "suffered from [erectile dysfunction] before he was 
diagnosed with [diabetes mellitus]" and that the erectile 
dysfunction was not worsened or increased by the Veteran's 
diabetes.

After a thorough review of the evidence of record, the Board 
concludes that service connection for erectile dysfunction is 
warranted.  The evidence of record reflects current diagnoses of 
erectile dysfunction.  See Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current disability 
is the cornerstone of a claim for VA disability compensation).  
The Veteran's service treatment records are negative for any 
complaints of or treatment for erectile dysfunction, and the 
Veteran does not contend that his erectile dysfunction began 
during active duty service.  See Barr, 21 Vet. App. at 307 
(holding that service connection requires that a condition be 
noted during service).  Thus, there is no evidence of erectile 
dysfunction during service.

The medical evidence of record does not support a direct link 
between the Veteran's active duty service and his current 
erectile dysfunction.  In addition, there are conflicting medical 
opinions of record as to whether the Veteran's erectile 
dysfunction is related to his service-connected diabetes 
mellitus, type II.  In an October 2006 statement, Dr. K.W. opined 
that the Veteran had erectile dysfunction which was a 
complication directly due to diabetes mellitus.  However, a 
February 2007 VA examiner indicated that the Veteran had 
"[e]rectile dysfunction not secondary to diabetes mellitus."  
In a January 2008 VA examination, the VA examiner provided 
conflicting opinions as to whether the Veteran's erectile 
dysfunction is related to his diabetes mellitus, type II.  
Specifically, while the January 2008 VA examiner stated that 
erectile dysfunction was a genitourinary symptom related to 
diabetes mellitus and that erectile dysfunction was a disorder 
which was potentially related to diabetes mellitus, the examiner 
then indicated that the Veteran's erectile dysfunction was not a 
complication of diabetes mellitus, type II, because he "suffered 
from [erectile dysfunction] before he was diagnosed with 
[diabetes mellitus]."  As the January 2008 VA examiner provided 
conflicting opinions as to the etiology of the Veteran's erectile 
dysfunction, the Board accords very little probative value to the 
opinions provided by the January 2008 VA examiner.  See Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board must assess the credibility and probative value of the 
medical evidence in the record).  Thus, the Board affords more 
probative weight to the October 2006 opinion from Dr. K.W. and 
the opinion provided by the February 2007 VA examiner.  Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001) (holding that the Board 
may appropriately favor the opinion of one competent medical 
authority over another).  

The probative medical evidence of record includes medical 
opinions both in support of and against a finding that the 
Veteran's current erectile dysfunction is related to his service-
connected diabetes mellitus.  Neither the October 2006 private 
medical opinion nor the February 2007 VA opinion reflect that 
either physician reviewed the Veteran's claims file in preparing 
their respective opinions.  In addition, neither Dr. K.W. nor the 
February 2007 VA examiner provided any significant supporting 
rationale for their opinions.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  Accordingly, neither the opinion provided by 
Dr. K.W. nor the opinion provided by the February 2007 VA 
examiner is more probative than the other.  Thus, the Board 
concludes that the evidence is at least in equipoise with regard 
to the issue of whether the Veteran's erectile dysfunction is 
related to his service-connected diabetes mellitus, type II; 
therefore, with application of the benefit of the doubt doctrine, 
service connection for erectile dysfunction is warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for erectile dysfunction is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


